                                                                                       FILED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division                           AUG 2 4 2020

                                                                               ULtMK, U.S. DISTRICT COURT
                                                                                     NORFOLK. VA
CENTRIPETAL NETWORKS,INC.,

          Plaintiff,
V.                                                                  Civil Action No. 2:18cv94


CISCO SYSTEMS,INC.,

          Defendant.


                                             ORDER


          This matter is before the Court on Defendant Cisco Systems, Inc.'s ("Cisco") Motion for

Miscellaneous Relief. Doc. 551. The Plaintiff shall file a brief in response within seven (7)

calendar days. The Defendant may, if it be so advised, file a rebuttal brief within three (3)

calendar days of the filing of the Plaintiffs brief. The Court shall have a hearing on the motion

on Wednesday, September 9, 2020 at 2:30 PM by videoconference.

          The Clerk is REQUESTED to electronically deliver a copy of this Order to counsel of

record.

                                                            /s/
          It is SO ORDERED.
                                            llcnry Coke Morgan, Jr.
                                            Senior United Slates District Judae


                                              HENRY COKE MORGAN,JR.
                                      SENIOR UNITED STATES DISTRICT JUD

Norfolk, Virginia
August24!^)2020
